DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
In Figure 2, reference numbers S22, S23, S24, S25, S26 and S27 are shown, but fail to be mentioned in the Specification.
In Figure 5, reference number S57 is shown, but fails to be mentioned in the Specification.
 In Figure 6, reference number S61 is shown, but fails to be mentioned in the Specification.
In Figures 11 and 12, reference numbers 105a and 105b are shown, but fail to be mentioned in the Specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1a” has been used to designate both a frequency domain (Figure3) and lyrics (Figures 11-13).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the text message" in line 1.  There is insufficient antecedent basis for this limitation in the claim, given there is no previous mention of a text message, merely a text element. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a signal per se, or mere information in the form of data (i.e. computer program).

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the European publication to Stadler (EP 3035333 A1).
In terms of claim 1, Stadler teaches a method for automatically generating an audio signal (see Title and Abstract), the method comprising: receiving a source audio signal (see Figure 1 step S11 and paragraph [0026]); analyzing the source audio signal 
As for claims 3 and 4, Stadler teaches obtaining a supplemental audio signal by selecting a musical element from a database of prerecorded musical elements (see paragraph [0031]), modifying the selected elements to form a plurality of modified musical elements and selecting one of the modified elements as the supplemental audio signal (see Figure 3 and paragraphs [0050] and [0051]).
As for claim 15, Stadler teaches the musical characteristic selected from the group as claimed (see paragraphs [0013], [0029], [0030] and [0040]).
In terms of claims 18-20, Stadler teaches the method of claim 1 implemented as a program, and the reception of the audio signal by a processor or carrier (see paragraph [0025]).

Claims 1 and 3-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the US patent application publication to Song et al. (US 2006/0230909).
In terms of claim 1, Song et al. teaches a method for generating an audio accompaniment fitting an input melody. The user provides a melody file (i.e. source audio signal), which is analyzed to (see Figure 1 and paragraph [0047]) to determine analysis data (see paragraph [0057]) for the melody. The harmony (i.e. supplemental audio signal) is generated based on analysis data (see Figure 5 and paragraph [0057]).
As for claims 3 and 4, Song et al. teaches obtaining a supplemental audio signal by selecting a musical element from a database of prerecorded musical elements (see paragraph [0076]), modifying the selected elements to form a plurality of modified musical elements and selecting one of the modified elements as the supplemental audio signal (see Figure 3 and paragraphs [0114] and [0115]).
As for claim 5, Song et al. teaches the use of a synthesizer (see Figure 1 and paragraphs [0049] and [0050]).
As for claim 6, Song et al. teaches identifying chords, generating varying rhythm, etc. (see Figures 1, 10 and 11 and paragraphs [0079]-[0083]).
As for claim 7, Song et al. teaches a sampled instrument as a selected musical instrument and style (see Figure 4 and 10, and paragraph [0076]).

Claims 1, 3, 4 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the international publication to Classen et al. (WO 2008/052009 A2).
In terms of claim 1, Classen et al. teaches a method for analyzing audio files and recombining them together. A source audio file is provided and is analyzed by the decomposer (see Figure 1, element 102 and page 5, line 29 – page 6, line 3). The audio editing application then provides a new arrangement based on supplemental information (see Figure 1, rearrangeable elements 142, 104-1 - 104-3 and page 6, lines 4-29).
As for claims 3 and 4, Classen et al. teaches obtaining a supplemental audio signal by selecting a musical element from a database of prerecorded musical elements (see Figure 1, part 140), modifying the selected elements to form a plurality of modified 
As for claim 12, Classen et al. teaches dividing the source audio signal (see Figures 1 and 6, where an input audio signal is decomposed into sections which are rearranged).

Claims 1-3, 8, 12 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meyer et al. (US 2016/0189232).
In terms of claim 1, Meyer et al. teaches providing advertisement messages inside tracks of a playlist (see Figure 18 and paragraphs [0104] and [0203] – [0209]), creating an extended audio signal.
As for claim 2, Meyer et al. teaches obtaining both a musical and vocal element (see Figure 13, and advertisement comprises vocal elements and background music or jingle).
As for claim 3, Meyer et al. teaches obtaining a supplemental audio signal by selecting a musical element from a database of prerecorded musical elements (see Figure 12, element 390). 
As for claim 8, Meyer et al. teaches selecting a section of source audio that has no vocal element (see paragraph [0284], where the time location between the end of a first music item and the start of a second music item in the media stream, where the advertisement is inserted, has no vocal element).
As for claim 12, Meyer et al. teaches dividing the source audio signal (see paragraph [0209]).
As for claims 15-17, Meyer et al. teaches the musical characteristic selected from the claimed group, and the supplemental audio signal dependent on user related information selected from the claimed group (see paragraphs [0104]-[0119]).

Claims 1 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the US patent application publication to Eugene et al. (US 2003/0183064).
In terms of claim 1, Eugene et al. teaches a method for determining transitions between songs in a playlist. Based on determined ending and starting characteristics of each song stored as metadata in a database (see paragraph [0020]). Depending on characteristics of previous and future songs in the playlist, a transition piece (148) is inserted, thereby extending the audio signal (see paragraph [0019]).
As for claim 9-11, Eugene et al. teaches inserting the supplemental audio signal between a preceding and succeeding audio signal, musical characteristics are obtained from the preceding and succeeding audio signals, and the supplemental audio signal transitions between the obtained musical characteristics (see Figures 1 and 2 and paragraphs [0023]-[0025]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. in view of that which is well known in the art.
Using speech to text synthesizers is considered obvious in the field of user messaging systems. Such implementation of software is widely used and well known and would have been obvious to incorporate into the invention of Meyer et al., given the versatility it offers the user. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the Notice of References Cited provided by the Examiner, in particular the US patent application publication to McNally (US 2008/0190268).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350. The examiner can normally be reached M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        03/25/2022